Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 1 of 57




                                                                 DA00715
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 2 of 57




                                                                 DA00716
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 3 of 57




                                                                 DA00717
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 4 of 57




                                                                 DA00718
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 5 of 57




                                                                 DA00719
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 6 of 57




                                                                 DA00720
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 7 of 57




                                                                 DA00721
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 8 of 57




                                                                 DA00722
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 9 of 57




                                                                 DA00723
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 10 of 57




                                                                  DA00724
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 11 of 57




                                                                  DA00725
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 12 of 57




                                                                  DA00726
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 13 of 57




                                                                  DA00727
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 14 of 57




                                                                  DA00728
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 15 of 57




                                                                  DA00729
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 16 of 57




                                                                  DA00730
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 17 of 57




                                                                  DA00731
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 18 of 57




                                                                  DA00732
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 19 of 57




                                                                  DA00733
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 20 of 57




                                                                  DA00734
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 21 of 57




                                                                  DA00735
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 22 of 57




                                                                  DA00736
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 23 of 57




                                                                  DA00737
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 24 of 57




                                                                  DA00738
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 25 of 57




                                                                  DA00739
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 26 of 57




                                                                  DA00740
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 27 of 57




                                                                  DA00741
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 28 of 57




                                                                  DA00742
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 29 of 57




                                                                  DA00743
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 30 of 57




                                                                  DA00744
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 31 of 57




                                                                  DA00745
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 32 of 57




                                                                  DA00746
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 33 of 57




                                                                  DA00747
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 34 of 57




                                                                  DA00748
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 35 of 57




                                                                  DA00749
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 36 of 57




                                                                  DA00750
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 37 of 57




                                                                  DA00751
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 38 of 57




                                                                  DA00752
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 39 of 57




                                                                  DA00753
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 40 of 57




          EXHIBIT 16




                                                                  DA00754
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 41 of 57




                                                                  DA00755
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 42 of 57




                                                                  DA00756
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 43 of 57




                                                                  DA00757
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 44 of 57




          EXHIBIT 17




                                                                  DA00758
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 45 of 57




                                                                  DA00759
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 46 of 57




                                                                  DA00760
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 47 of 57




                                                                  DA00761
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 48 of 57




                                                                  DA00762
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 49 of 57




                                                                  DA00763
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 50 of 57




                                                                  DA00764
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 51 of 57




                                                                  DA00765
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 52 of 57




                                                                  DA00766
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 53 of 57




                                                                  DA00767
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 54 of 57




                                                                  DA00768
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 55 of 57




                                                                  DA00769
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 56 of 57




                                                                  DA00770
Case 19-11781-LSS   Doc 372-12   Filed 12/05/19   Page 57 of 57




                                                                  DA00771
